Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION

                                        No. 04-17-00338-CV

              Travis CROW, Britt A. Crow, Laurian Crow Edison, and Karen A. Kraft,
                                          Appellants

                                                  v.

Heddie Knappick LOOKADOO, Lisa Knappick Lucas, Mary Brown, Margaret Brown Nugent,
Charles Brown, Joseph Gallagher, Josephine Brown Noll, Pamela Gallagher Palmer, and Irene
                                       B. Zoeller,
                                        Appellees

                   From the 218th Judicial District Court, La Salle County, Texas
                                Trial Court No. 14-10-00188-CVL
                           Honorable Donna S. Rayes, Judge Presiding

PER CURIAM

Sitting:         Marialyn Barnard, Justice (not participating)
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

Delivered and Filed: August 7, 2019

DISMISSED

           On August 29, 2018, this court issued its opinion and judgment in this appeal. On

September 12, 2018, appellants filed a motion for rehearing, which was denied on September 28,

2018. On October 15, 2018, appellants filed a motion for en banc reconsideration. On October

26, 2018, before this court ruled on appellants’ motion for en banc reconsideration, the parties filed

a joint motion to abate this appeal for the purpose of mediation, which was granted on November

1, 2018. On July 25, 2019, the parties filed a Joint Motion to Lift Abatement and Dismiss Appeal
                                                                                    04-17-00338-CV


with Prejudice in which the parties state they have fully settled all matters and no longer wish to

pursue this appeal. The parties’ joint motion does not request that we withdraw our previously-

issued opinion.

       We reinstate this appeal on the docket of this court. We withdraw our judgment issued on

August 29, 2018, grant the parties’ joint motion, and dismiss this appeal. See TEX. R. APP. P.

42.1(a)(1). In dismissing this appeal, our opinion issued on August 29, 2018, will not be

withdrawn. See id. 42.1(c). Because the parties’ joint motion does not address the assessment of

costs, the costs of this appeal are taxed against appellants. See id. 43.4.

                                                   PER CURIAM




                                                 -2-